                                          Case 3:21-cv-04435-EMC Document 62 Filed 09/01/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WHERE DO WE GO BERKELEY,                            Case No. 21-cv-04435-EMC
                                   8                    Plaintiff,
                                                                                             ORDER RE DEFENDANTS’
                                   9             v.                                          OPPOSITION
                                  10     CALIFORNIA DEPARTMENT OF                            Docket No. 54
                                         TRANSPORTATION (CALTRANS), et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          At the hearing on August 26, 2021, the Court set a hearing for September 3, 2021, so that it

                                  15   could hear Plaintiff’s motion to amend, along with a request for a TRO predicated on the

                                  16   assumption that the Court would grant the motion to amend. See Docket No. 58 (Tr. at 22-23).

                                  17   On August 30, Plaintiff filed its motion to amend (Docket No. 53), along with a motion for a

                                  18   preliminary injunction (Docket No. 54). With respect to the latter motion only, Defendants did

                                  19   not file a substantive opposition; instead, they filed objections and a motion to strike (Docket No.

                                  20   60). In the filing, Defendants argued, inter alia, a failure to give sufficient notice and opportunity

                                  21   to respond, as well as an assumption that the Court would allow the filing of an amended

                                  22   complaint.

                                  23          Upon inquiry from the Court as to whether Defendants would file a substantive opposition

                                  24   to the motion for a preliminary injunction/TRO, Defendants stated in an email as follows:

                                  25                  The Defendants were not served with an application or motion for a
                                                      temporary restraining order, only a motion for preliminary
                                  26                  injunction (based on the proposed Second Amended Complaint).
                                                      We do not see on the Court’s docket, either, that an application or
                                  27                  motion for temporary restraining order was filed; if we are missing
                                                      something, kindly advise.
                                  28
                                          Case 3:21-cv-04435-EMC Document 62 Filed 09/01/21 Page 2 of 2



                                                      Also, the Defendants will not file any other responses to the motion
                                   1                  for preliminary injunction, apart from the objection document filed
                                                      this morning.
                                   2

                                   3   Email, dated 9/1/2021, from A. Zazzeron.

                                   4          Defendants’ response is singularly unhelpful. Although it is true that the Court did not

                                   5   authorize the filing of a motion for a preliminary injunction, Defendants clearly could have

                                   6   construed Plaintiff’s motion as a motion for a TRO, particularly given the Court’s comments at the

                                   7   August 26 hearing. Rather than engaging in substance – which is of particular importance given

                                   8   that both sides have raised important interests, including safety to campers as well as safety to the

                                   9   broader public – Defendants have decided to take a formalistic, litigation-informed stance that

                                  10   does nothing to solve the problems before the Court.

                                  11          Accordingly, the Court hereby gives Defendants until 9:00 a.m. tomorrow (September 2,

                                  12   2021) to file a substantive response to the motion for a preliminary injunction which the Court
Northern District of California
 United States District Court




                                  13   construes as a motion for a TRO. To be clear, Defendants are ordered to provide a substantive

                                  14   response. Although they can also raise procedural or technical arguments, that is not sufficient.

                                  15   The Court wants substantive briefing from Defendants. Defendants should also address Plaintiff’s

                                  16   suggestion that Caltrans could allow, at least temporarily, an encampment at an alternative

                                  17   property in its possession, custody, or control, including but not limited to Seabreeze (even though

                                  18   that encampment was closed recently in August).

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: September 1, 2021

                                  23

                                  24                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  25                                                     United States District Judge
                                  26

                                  27

                                  28
                                                                                         2
